MEMORANDUM **
Jason Lee Midkiff, an Oregon state prisoner, appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action challenging various prison mail regulations. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Frost v. Symington, 197 F.3d 348, 353 (9th Cir.1999), and we affirm.
Midkiff claimed that prison officials violated his First Amendment rights by (1) restricting his ability to receive certain issues of adult magazines in prison; (2) rejecting a package addressed to him because it did not come directly from a verifiable publisher; and (3) prohibiting his receipt of mail containing glued on attachments. The district court properly granted summary judgment on these claims because Midkiff failed to put forth sufficient evidence to refute the common sense connection between the prison’s objectives and the challenged regulations. See Turner v. Safley, 482 U.S. 78, 89-91, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987); Frost, 197 F.3d at 357; Mauro v. Arpaio, 188 F.3d 1054, 1059-60 (9th Cir.1999). Similarly, summary judgment on Midkiffs Fourteenth Amendment due process claim was proper because Midkiff faded to raise a genuine issue of material fact about whether defendants violated his clearly es*976tablished rights by failing to provide administrative review for mail rejected on structural grounds. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir.1988) (order) (holding that there is no legitimate claim of entitlement to a particular grievance procedure).
Finally, the district court did not abuse its discretion by denying Midkiffs motion for appointment of counsel because Midkiff failed to demonstrate exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.